       Case 4:21-cv-05132-HSG Document 17 Filed 07/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14

15   MOLLY BROWN, PARSA MILLER, and                        Case No.   4:21-cv-05132-HSG
     LAUREN MORGAN as individuals, on behalf of
16   themselves, the general public and others similarly   ORDER GRANTING STIPULATION
     situated,                                             EXTENDING TIME TO RESPOND
17                                                         TO COMPLAINT AND SETTING
                           Plaintiff,                      BRIEFING SCHEDULE (as modified)
18
            v.                                             District Judge Haywood S. Gilliam, Jr.
19
     NATURE’S PATH FOODS, INC.,                            Complaint Filed: July 2, 2021
20
                           Defendant.                      Trial Date: Not Set Yet
21

22

23

24

25

26

27

28
     Order Granting Joint Stipulation
                                                                                                1
     Case No. 4:21-cv-05132-HSG
       Case 4:21-cv-05132-HSG Document 17 Filed 07/27/21 Page 2 of 2



 1          The Court, having considered the parties’ Stipulation Extending Defendant’s Time to

 2   Respond to Complaint and Setting Briefing Schedule, and good cause appearing, hereby

 3   GRANTS the Stipulation and ORDERS that Defendant will answer or otherwise response to the

 4   Complaint on or before August 27, 2021.

 5          If Defendant files a motion to dismiss in response to the Complaint, Plaintiffs’ opposition

 6   to that motion will be due on September 17, 2021; Defendant’s reply in support of that motion

 7   will be due on October 7, 2021; and the hearing on Defendant’s motion to dismiss will be on

 8   October 28, 2021 at 2:00 p.m. PT. The case management conference previously set for October

 9   12, 2021, is continued to October 28, 2021 at 2:00 p.m. to be heard along with the motion.

10          IT IS SO ORDERED.

11                7/27/2021
      Dated: ____________________                        ____________________
12          :                                            The Honorable Haywood S. Gilliam, Jr.

13                                                       United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Order Granting Joint Stipulation
                                                                                                      2
     Case No. 4:21-cv-05132-HSG
